App*751eal from a judgment of the Supreme Court (Kahn, J.), entered November 2, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent State Board of Parole denying petitioner’s request for parole consideration.
Petitioner, an inmate serving a term of 81h to 25 years in prison upon a 1974 conviction, challenges the refusal by respondent State Board of Parole to consider him for parole. He contends that the Board misapplied provisions of the Penal Law in calculating his parole eligibility date in that it failed to properly credit him for time he served in prison in North Carolina between 1972 and 1988. Inasmuch as petitioner has unsuccessfully raised this same claim numerous times in other proceedings, we find that he is precluded from raising it again here. In any event, were we to consider the merits, we would find that the Board properly calculated petitioner’s parole eligibility date from the date petitioner was returned to New York in 1988.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.